Order unanimously modified by eliminating from the next to the last paragraph thereof the words “ all communications between him and the prospective witnesses on the probate proceeding, all statements and affidavits procured by him as to the decedent or her affairs after the execution of the probated paper and all memoranda, documents or papers use'd in the preparation of said affidavits or statements,” and as so modified affirmed, without costs. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.